(




                         IN THE UNITED ST ATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RONALD WINN,
        Plaintiff,

           v.                                             CIVIL ACTION NO. 19-CV-3090

    TAMMY FERGUSON, et al,
        Defendants.

                                                 ORDER                          JUL 2 4 2019
                                  ~                                       B KATE BARKMAN, Clerk
           AND NOW, thisitv day of July, 2019, upon consideration orPla1ntiffRt,'fiWltfWfun's

    Motion to Proceed In Forma Pauperis (ECF No. 4), his Prisoner Trust Fund Account Statement

    (ECF No. 5), and his pro se Complaint (ECF No. 1), which raises claims under 42 U .S.C. §

    1983, it is ORDERED that:

           1.      The Court's Order entered July 18, 2019 (ECF No. 3) is VACATED.

           2.      Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

           3.      Ronald Winn, #DU1815, shall pay the full filing fee of$350 in installments,

    pursuant to 28 U.S.C. § 1915(b), regardless of the outcome ofthis case. The Court hereby

    directs the Warden of SCI Phoenix or other appropriate official to assess an initial filing fee of

    20% of the greater of (a) the average monthly deposits to Winn's inmate account; or (b) the

    average monthly balance in Winn's inmate account for the six-month period immediately

    preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

    and forward the initial payment assessed pursuant to this Order to the Court with a reference to

    the docket number for this case. In each succeeding month when the amount in Winn's inmate

    trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

    payments to the Clerk of Court equaling 20% of the preceding month's income credited to
'
    Winn's inmate account until the fees are paid. Each payment shall reference the docket number

    for this case.

            4.       The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

    Phoenix.

            5.       The Complaint is DEEMED filed.

            6.       The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915

    (e)(2)(B)(ii).

            7.       Winn is given thirty (30) days to file an amended complaint. Any amended

    complaint must be a complete document and not incorporate the original complaint by reference.

    Winn must identify all defendants in the caption of the amended complaint in addition to

    identifying them in the body of the amended complaint, and shall state the basis for Winn's

    claims against each defendant. Winn should provide enough information for the Court to

    understand what happened to him and how each named Defendant personally acted to cause

    injury to himself. When drafting his amended complaint, Winn should be mindful of the Court's

    reasons for dismissing his claims as explained in the Court's Memorandum and not include

    general allegations, conclusory allegations, or allegations about what may have happened to

    others. Upon the filing of an amended complaint, the Clerk shall not make service until so

    ORDERED by the Court.

            8.       The Clerk of Court shall send Winn a blank copy of the Court's form

    complaint for a prisoner filing a civil rights action bearing the above civil action number. Winn

    may use this form to file his amended complaint if he chooses to do so.
•


            9.        If Winn fails to file an amended complaint in accordance with paragraph five (7)

    of this Order, his case may be dismissed without prejudice for failure to prosecute without

    further notice.
